Exhibit 10.2
 
LEASE RENEWAL AND MODIFICATION AGREEMENT


This Agreement is dated 23 June, 2014


Between:


GLENLYON DEVELOPMENTS INC.
10C-19926-96th Ave
Langley, BC, V1M 3C2
(the “Landlord”)
And:


TEKMIRA PHARMACEUTICALS CORPORATION
100-8900 Glenlyon Pky
Burnaby, B.C. V5J 5JB
(the “Tenant”)
Whereas:


A.
By a lease dated December 15, 1997 (the “Original Lease”), a Lease of Additional
Space dated December 19, 2003 and a Modification Agreement dated September 24,
2008 (collectively, the “Lease”) Canadian Urban Limited as agents for CUE Real
Property (2) Ltd. (“CUE”) leased to Inex Pharmaceuticals Corporation (“INEX”)
for a term expiring on December 14, 2012 (the “Term”) premises (the “Leased
Premises”) consisting of an area containing 51,494 square feet in the building
known as 8900 Glenlyon Parkway, Burnaby, BC.

 
B.
INEX assigned its interest in the Lease to the Tenant on April 25, 2007.

 
C.
The Tenant entered into a lease extension agreement dated June 15, 2009 with the
Landlord’s predecessor, 632499 B.C. Ltd. or Nominee, extending the term of the
Leased Premises from December 14, 2012 to July 31, 2014.

 
D.
The Landlord and the Tenant wish to extend the term of the Lease to July 31,
2019 and modify the Lease on the terms and conditions set out in this Agreement.

 
NOW THEREFORE in consideration of the grants, rents, and mutual covenants
hereinafter reserved and contained, the parties covenant and agree as follows:
 
1.
Extension Term: The parties agree to extend the Term of the lease for a period
of five (5) years commencing August 1, 2014 and ending on July 31, 2019 (the
“Extension Term”) on the same terms, conditions, and covenants as are contained
in the Lease, except as modified in this Lease Extension Agreement.

 
2.
Annual Rent: The Basic Rent during the Extension Term will be:

 

  Rate/sq, ft $/Per Month $/Per Annum     $19.00 $81,532.17 $978,386.00.  

 
3.
Free Basic Rent   The Landlord will grant the Tenant possession of the Leased
Premises for four (4) months free of Basic Rent, which will be based on $19.00
per square foot of Basic Rent

 
The free Basic Rent will be applied as a credit to the Basic Rent owing by the
Tenant to the Landlord for the period of August 1st, 2014 to November 30, 2014.
 
 
 

--------------------------------------------------------------------------------

 
During this free rent period, the Tenant will continue to pay its proportionate
share of operating costs, realty taxes and any other amounts owing in accordance
with the Lease.


4
Tenant improvement allowance:  The Landlord shall contribute a Tenant
improvement allowance of ($5.82) dollars per square foot of the Leased Premises,
plus GST for a total maximum contribution of $315,000.00  dollars inclusive of
GST and shall be paid upon the following conditions:

 

 
a)
The Tenant and Landlord will agree on allocations of the Tenant improvements
allowance to specific aspects of the building with the goal of improving and
maintaining the premise to a stand in keeping with the appearance and character
of other well maintained commercial buildings in Glenlyon Business Park, with
such Tenant improvements as described in schedule A attached hereto.

 

 
b)
The Tenant will coordinate the design, supervision and construction of the
improvements (individually and collectively, the ''Improvements") to the Leased
Premises;

 

 
c)
The Tenant will be responsible for making and withholding contractor payments in
accordance with the Builder’s Lien Act, S.B.C. 1997, c.45 and shall indemnify
the Landlord for any Builder’s Lien claims against the Leased Premises. The
Landlord will pay this contribution to the Tenant in trenches of no less than
$50,000.00 dollars per trench upon the delivery by the Tenant to the Landlord of
the applicable paid invoices reflecting such sum. For clarity, the aggregate
value of Tenant’s paid invoices shall be no less than $50,000.00 dollars per
submission, save and except the last submission, which may fall below
$50,000.00.  Each trench of paid invoices submitted by Tenant shall fall due and
payable within thirty (30) days of the date of Tenant’s delivery;




 
d)
If the total cost of the Improvements exceeds the Landlord's maximum
contribution, the Tenant will be obligated to pay the excess directly to the
contractors in a timely manner;

 

 
e)
Throughout the planning stage, the Tenant will consult with the Landlord on all
material aspects of the Improvements  and will obtain the Landlord's consent not
to be unreasonably withheld or delayed, to all material aspects of the
Improvements prior to commencing construction; and

 

 
f)
The Tenant will carry out the Improvements in accordance with the requirements
of the Landlord and government bodies having jurisdiction, as per the Tenant’s
obligations under the Lease.

 
5.
Right of Renewal: In addition to the Extended Term, the Landlord agrees to grant
the Tenant three (3) additional renewal terms of five (5) years each, commencing
on August 1, 2019, August 1, 2024 and August 1, 2029, on the terms and
conditions set out in the Lease.

 
6.
Parking Stalls: The Landlord will provide the Tenant the same number of parking
stalls set forth in Section 1.13 of the Original Lease at no cost through the
Extended Term and any renewals thereto.

 
7.
Incorporation into Lease: This Agreement is expressly made a part of the Lease
to the same extent as if incorporated in the Lease, and the parties agree that
all agreements, covenants, conditions, and provisos contained in the Lease,
except as amended or altered in this Agreement, will be and remain unaltered and
in full force and effect during the Extension Term. The Landlord and the Tenant
acknowledge and agree to perform and observe, respectively, the obligations of
the Landlord and the Tenant under the Lease as extended and modified hereby. The
Landlord and the Tenant hereby confirm and ratify the Lease and the extension of
the original Term.

 
 
 

--------------------------------------------------------------------------------

 
8
Definitions: All terms capitalized in this Agreement and not otherwise defined
in this Agreement will have the same meaning as in the Lease.

 
9
Binding Effect: This Agreement will enure to the benefit of and be binding upon
the parties and their respective successors and assigns.

 
10
Counterparts and Delivery: This Agreement may be executed by the parties in any
number of counterparts, each of which when executed and delivered is deemed to
be an original, but all of which when taken together will constitute one and the
same instrument.

 
 
IN WITNESS WHEREOF the Landlord and the Tenant have executed this Agreement as
of the day and year first above mentioned.
 

Landlord: Glenlyon Developments Inc   Tenant: Tekmira Pharmaceuticals
Corporation                     Per: /s/ Gordie Gill   Per: /s/ Bruce Cousins
Authorized Signatory   Authorized Signatory

 

 
 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
TO LEASE RENEWAL AND MODIFICATION AGREEMENT
BETWEEN GLENLYON DEVELOPMENTS INC.
AND TEKMIRA PHARMACEUTICALS CORPORATION




Location
Description of Work
Budget
2nd floor north wing
New walls, inner glass, paint, carpet & base, lighting, diffusers, ceiling
tiles, doors, electrical, HVAC changes, sprinkler changes, data
$405,000
Washrooms
Option 1
 
Option 2:
new counters, sinks, plumbing fixtures, partitions, lighting, painting, door
hardware, added shower(s), exhaust upgrade
 
$10,000 - $15,000
 
 
$20,000 - $25,000
Atrium 1st & 2nd Floor
paint, carpet, possible new treatment to the staircase, atrium doors
$105,000
Cabling / Data
 
$20,000 - $30,000



*The parties agree and acknowledge that the Tenant shall be responsible for any
renovation costs which exceed the amount allocated at Section 4 of the Lease
Renewal And Modification Agreement.